McDonald, J. Dissenting:
I respectfully dissent from the majority's opinion that the "mailbox rule" applies in this matter. I believe there is only one reasonable interpretation of the phrase "to pay to the board" and it means the fee must be received by the PCF Board within the 45 days, not just mailed to the PCF Board during that time period. This is the holding in In Re Medical Review Panel Proceeding of Benjamin, 14-192 (La. App. 5 Cir. 11/25/14), 165 So.3d 161, writ denied, 2015-0142 (La. 4/10/15), 163 So.3d 814 and Igwike v. Memorial Medical Center, 2006-0167 (La. App. 4 Cir. 5/23/07), 959 So.2d 562. Both held that the payment (or a forma pauperis affidavit in lieu of payment) had to be received within the 45 days. A subsequent panel of the Fifth Circuit in In Re Medical Review Panel Proceedings of Glover, 17-201 (La. App. 5 Cir. 10/25/17), 229 So.3d 655, however, opined that Benjamin was dicta and found that the payment was timely when mailed. I believe Glover is clearly wrong about the Benjamin decision; the conclusion that "pay to the board" means when received and not when mailed, is certainly not dicta. The Second Circuit weighed in on this issue in In Re Medical Review Panel of Davis v. Louisiana State University Health Sciences Center -Shreveport , 41,273 (La. App. 2 Cir. 8/25/06), 939 So.2d 539, writ denied, 2006-2343 (La. 12/8/06), 943 So.2d 1092. The Second Circuit found that the "mailbox rule" applied.
As noted Davis was decided in 2006, Igwike in 2007, and Benjamin in 2014. Glover was not decided until October, 2017. In the 2016 Regular Session of the Legislature, La. R.S. 40:1231.8(A)(1)(c) was amended so that the 45 days did not begin to run until the date of receipt by the claimant rather than from the date of mailing by the PCF Board. Obviously, the Legislature was sensitive to the issue of receipt versus mailing. Had they believed there was a problem with the interpretation of the phrase "to pay to the board," they had ample opportunity to correct it. I believe the Legislature is moving in the direction of a date of receipt requirement rather than date of mailing. In 2016 the Legislature addressed the facsimile filing statute. Louisiana Revised Statute 13:850(B)(1) was amended to require delivery of the original filing within seven days of the fax filing. Prior to this amendment, the requirement was for the original to be forwarded within the seven days (i.e. the "mailbox rule"). Thus, the Legislature changed the fax filing statute from the date of mailing or forwarding to the date of delivery or receipt by the clerk of court.
For these reasons I believe Benjamin and Igwike are correct interpretations of *1164the requirement that the fee be paid to the PCF Board and the payment must be received within the 45 days, not mailed within the 45 days.